Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, asamended, each of thepersons named below agree to the joint filing of a statement onSchedule 13D, including amendments thereto, with respect to the Common Stock, $0.0001 par value, of Leviathan Minerals Group Incorporated and further agree that this Joint Filing Agreement be included as an exhibit to such filings, provided that, as contemplated by Section 13d-1(k)(1)(ii), no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in any number of counterparts, all of which collectively shall constitute one and the same instrument. Dated:August 31, 2011 Wyncrest Capital, Inc. By: /s/ Ronald Eibensteiner Ronald Eibensteiner, President /s/ Ronald Eibensteiner Ronald Eibensteiner
